Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 has been considered.

     Allowable Subject Matter
3.	Claims 1-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-12
None of the prior art of record teaches or suggests a medical device drive system comprising a rotational input is configured to rotate in a first direction to cause a coupling member to engage with the engagement feature of a first gear and to rotate the coupling member, the first gear, and a second gear to move a movable element; and the rotational input configured to rotate in a second direction without causing the coupling member to be engaged with the engagement feature of the first gear and without moving the movable element.
Claims 13-17
None of the prior art of record teaches or suggests a medical device drive system comprising a second gear coupled to a drive train that is configured to retract an instrument, said second gear coupled to a first gear, and a manual input that is selectively engageable with a first gear; wherein the manual input is configured to rotate in only one direction to cause the manual input to engage with the first gear to rotate the first gear and the second gear to retract the instrument.

      Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Vaughn [9,572,616] discloses a continuous ratchet medical instrument drive.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        08/13/22